            IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF OKLAHOMA

DHL NETWORK OPERATIONS                    )
(USA), INC., an Ohio corporation,         )
                                          )
                    Plaintiff,            )
                                          )
-vs-                                      )      Case No. CIV-18-0429-F
                                          )
FEDERAL AVIATION TITLE                    )
COMPANY OF OKLAHOMA                       )
L.L.C., an Oklahoma limited liability     )
company a/k/a FEDERAL                     )
AVIATION TITLE COMPANY,                   )
LLC, and CHRISTINA KLEIN, an              )
individual,                               )
                                          )
                    Defendants.           )

                                        ORDER

       This matter was referred to Magistrate Judge Charles B. Goodwin, and later to
Magistrate Judge Suzanne Mitchell, for the purpose of conducting a judgment debtor
hearing on assets. After defendants repeatedly failed to appear for hearings set by
Magistrate Judge Mitchell, plaintiff moved for an order to show cause why defendants
should not be adjudged in contempt of court. The Magistrate Judge granted plaintiff’s
motion and set the case for hearing on November 16, 2018. Defendants failed to appear
at that hearing as well, and plaintiff asked the court to find defendants in contempt.
Magistrate Judge Mitchell then issued her Report and Recommendation of November 21,
2018. Doc. no. 51 (the Report). The Report certifies facts in support of the Magistrate
Judge’s conclusion that further contempt proceedings are warranted, and that the district
court should hold an evidentiary hearing on plaintiff’s request that defendants be held in
contempt. The Report further advised that any objection to the Report was due by
December 12, 2018. No objection was filed.
        After review, and with there being no objection to the Report, the court ACCEPTS
AND AGREES WITH the Report’s conclusion that plaintiff has adduced sufficient
evidence to warrant further contempt proceedings, specifically, an evidentiary hearing on
plaintiff’s request that defendants be held in civil contempt.            See, 28 U.S.C.
§636(e)(6)(B)(iii) (after the Magistrate Judge certifies facts to a district judge, district
judge shall hear evidence as to the act or conduct complained of). Plaintiff and the
defendants are ORDERED to appear for that hearing on January 23, 2019, at 1:30 p.m.,
at the William J. Holloway, Jr. United States Courthouse, 200 N.W. 4th Street, Courtroom
305, Oklahoma City, Oklahoma 73102.
        At the January 23 hearing, evidence will be heard and the court will make a de novo
factual determination, including any credibility determinations that may be necessary, as
to whether the defendants should be held in contempt of court. Plaintiff, as the party
requesting that defendants be held in contempt, will have the burden to prove by clear and
convincing evidence that a valid court order (or orders) existed, that defendants had
knowledge of the order(s), and that defendants disobeyed the order(s). See, doc. no. 51,
p. 3. If defendants are found to be in contempt, then the undersigned shall also determine
the manner and extent of punishment for that conduct. See, 28 U.S.C. §636(e)(6)(B)(iii)
(“The district court shall thereupon hear the evidence as to the act or conduct complained
of and, if it is such as to warrant punishment, punish such person in the same manner and
to the same extent as for a contempt committed before a district judge”).
        Plaintiff is DIRECTED to serve this order on the defendants. Plaintiff SHALL
file proof of service no later than January 16, 2019.
        IT IS SO ORDERED this 19th day of December, 2018.




18-0429p010.docx

                                             2
